DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Response to Amendment
In response to the amendment received on February 26, 2021:
Claims 1-11 and 13-22 are pending;
The prior art rejection to Katayama et al. (Katayama (JP 2010-170770A) stand as modified under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2010-170770A) in view of either Gozdz (U.S. Patent No. 6,413,667) or Kia et al. (U.S. Patent Application No. 2012/0156568) or Harada et al. (U.S. Patent Application No. 2009/0208842).
oC).  The mixture was applied by sliding on the surface of the negative electrode and irradiated to polymerize the monomer mentioned above and form a cross-linked separator having PE fine particles dispersed therein (melting point 135oC; see para. [0091]).  The resultant separator of Katayama, having the same monomer and same resin particles with a melting point of 135oC will effectively form a porous insulator wherein the PE solid particles dispersed in the polymerized monomer of Katayama will have a lower melting point (135oC for the PE resin particles) than the polymerized dipentaerythritol pentacrylate monomer (as applied to claims 1, 21 and 22).  It is further noted that Katayama teaches of a genus of suitable monomers including a number of monomers which are the same monomers as in the instant invention, such as tricyclodecane dimethanol diacrylate (see para. [0021] as applied to claim 20).
According to Katayama, the insulator is both porous and further comprises a combination of PE solid particles dispersed in the polymerized monomer of Katayama will have a lower melting point (135oC for the PE resin particles) than the polymerized dipentaerythritol pentacrylate monomer.  As the polymer of Katayama is explicitly disclosed as being porous and one of ordinary skill in the art would understand that a separator is porous for ion conductivity through the separator, the separator of Katayama is understood to have communication pores.
As discussed above, the solid PE particles are a resin (as applied to claim 2).
As discussed above, the dipentaerythritol pentacrylate monomer is polymerized (as applied to claim 3).
The aforementioned mixture is applied to the surface of the negative electrode (para. [0091]).  Katayama further teaches that the negative electrode therein includes a current collector (substrate) and active material (electrode mixture) overlying the collector (paras. [0080] and [0091].  The separator mixture is then applied to this electrode composite structure (as applied to claim 4).  
The separator is explicitly discloses as having a portion therein present in the electrode mixture layer (paras. [0009], [0014] as applied to claim 5).
The aforementioned electrode/separator combination are further appreciated for use and explicit application within a nonaqueous battery (paras. [0012], [0042], [0043] as applied to claim 6).
The separator may (or may not) include an inorganic filler to increase strength (para. [0025]), thus Katayama teaches of this component as being optional and thus not present when not chosen (Example 5, para. [0091] as applied to claims 7-8).  This same example is void of any inorganic filler and void of a fibrous material (as applied to claims 7 and 8).
In Example 5, the ratio of polymer to PE is taught to be 100g of dipentaerythritol pentaacrylate and 100g of a 40% emulsion having PE therein. Thus the amount of dipentaerythritol pentaacrylate is favored over the PE therein and has a higher volume ratio of dipentaerythritol pentaacrylate to PE particles (as applied to claim 9).
In para. [0021] and in Example 5, with specific reference to the dipentaerythritol pentaacrylate monomer, upon polymerization of the emulsion, the structure will have a backbone comprising a 3D branched structure of the dipentaerythritol pentaacrylate therein (as applied to claim 11).

    PNG
    media_image1.png
    298
    396
    media_image1.png
    Greyscale

Monomer structure of dipentaerythritol pentaacrylate (as applied to claim 11).
The separator film is a single layer and the components therein are formed as a single or monolithic structure (as applied to claim 1, 21 and 22).
The separator thickness is preferably 3 microns or more and preferably 30 microns or less (para. [0029] as applied to claim 13).
The resin that melts in the range from 80-150oC is in the form of particles (para. [0047]) and in Example 5, is to a mixture of dipentaerythritol pentaacrylate (100g) and PE particles (MP 135oC, as applied to claim 14).
Pores in the separator layer are formed from a particle perforator having a particle size from 0.1 to 0.5microns (paras. [0057]-[0059] and [0062]-[0063]) thus the corresponding pore size would be in the same range.  Furthermore, Example 5 references Example 2 wherein Example 2 includes a pore-drilling agent having a particle size of 0.4 microns and thus forming pores of about 0.4  (as applied to claim 15).
The resin particles, such as in example 5 are polyethylene (para. [0091], as applied to claim 16). 
As Katayama does teach of the resin being shutdown resin in a battery, when the battery of Katayama is subjected to elevated temperatures, the electrode therein is overheated to a degree which causes the separator to operate in shutdown mode (as applied to claim 17).  When the battery exceeds a threshold temperature, such as at 150oC as disclosed, the lower melting point PE will melt and flow at a temperature below 150oC.  Such a phenomenon effectively flows the lower melting point component into at least a portion of the separator, to block the pores and effectively shut down electrochemical activity in the cell (as applied to claim 18). 
As the lower melting point component is mixed in the separator, during shutdown, as the lower melting point component will fluidize and flow within the separator, and as the separator is in direct contact with the electrode active material at the interfacial region, at least a portion of the lower melting point sold contacts, thereby coating, over a surface region of the active material layer of the electrode (as applied to claim 19).
Katayama does not teach of the porous insulator having a bicontinuous monolithic structure as recited in claims 1 and 21 or similarly the porous insulator comprises a polymer compounds having a bicontinuous structure present in the entire porous insulator (claim 22).
Gozdz teaches that insulating layers between battery electrodes having dispersed interconnected pores were well known in the art to provide for an insulating layer design having good electrolyte retention and lithium ion mobility but also sufficient protection and safety of the battery (col. 6, ll. 53-67; paragraph bridging columns 7-8).  Kia likewise recognized that modifying an insulating layer of a battery system to have interconnected pores, would have similarly provided pore pathways through the insulating layer which would permit good electrolyte retention and flow through the layer along with good lithium ion conductivity (paras. [0006],[0007]).  Harada shows in Figs. 1A-1D that a select number of forms of separator structures including bicontinuous structure in Fig. 1C were well known structure designs for insulating layers in battery systems.  Harada further suggest that a bicontinuous design is preferably as an insulating structure compared to the sea-island structure of Fig. 1A as the pores of the latter structure are not through-holes for electrolyte flow and ion transport through the separator (para. [0045] applied to claims 1, 21 and 22).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the insulating layer of Katayama to have interconnected pores throughout the layer as shown by any of Gozdz, Kia or Harada, thus exemplifying a bicontinuous structure to the host polymer matrix, since it would have provide a structure having good electrolyte retention and flow as well as good lithium ion conductivity and mobility through the insulator layer.  
As to claim 20:
The resin can be a number of materials including Tricyclodecanedimethanol diacrylate or dipentaerythritol pentaacrylate (paras. [0021] and [0091]).  The substitution of dipentaerythritol pentaacrylate in Example 5 with any of the equivalent monomers in para. [0021] including Tricyclodecanedimethanol diacrylate would have been readily appreciated equivalent substitutes.  
The simple substitution for one species for any other would have been appreciated by the disclosure of Katayama and thus expectedly anticipatory.  In the event that such is not sufficiently anticipated, Katayama clearly shows equivalence for the various monomers for forming the resin and substitution of dipentaerythritol pentaacrylate such as in Example 5, with any of the other identified monomers including dicyclodecanedimethanol diacrylate (para. [0021]) and the interchangeability of these monomers would have been reasonably obvious to one of ordinary skill in the art with the expectation that such substitutions would have effectively provided a monomer for the cross-linked resin therein.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Katayama ‘770 does not describe a porous insulator having a bicontinuous monolithic structure as in claims 1 and 21 or a porous structure comprising a polymer compound having a bicontinuous structure present in the entire porous insulator as recited in claim 22.
The Examiner agrees that Katayama ‘770 does not explicitly disclose these features but holds that it would have at least been obvious to modify the teachings of Katayama ‘770 in view of the secondary teachings of each of Gozdz, Kia or Harada to employ a bicontinuous structure to the porous structure as discussed above,.
Gozdz teaches that insulating layers between battery electrodes having dispersed interconnected pores were well known in the art to provide for an insulating layer design having good electrolyte retention and lithium ion mobility but also sufficient protection and safety of the battery (col. 6, ll. 53-67; paragraph bridging columns 7-8).  Kia likewise recognized that modifying an insulating layer of a battery system to have interconnected pores, would have similarly provided pore pathways through the insulating layer which would permit good electrolyte retention and flow through the layer along with good lithium ion conductivity (paras. [0006],[0007]).  Harada shows in Figs. 1A-1D that a select number of forms of separator structures including bicontinuous structure in Fig. 1C were well known structure designs for insulating layers in battery systems.  Harada further suggest that a bicontinuous design is preferably as an insulating structure compared to the sea-island structure of Fig. 1A as the pores of the latter structure are not through-holes for electrolyte flow and ion transport through the separator (para. [0045] applied to claims 1, 21 and 22).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the insulating layer of Katayama to have interconnected pores throughout the layer as shown by any of Gozdz, Kia or Harada, thus exemplifying a bicontinuous structure to the host polymer matrix, since it would have provide a structure having good electrolyte retention and flow as well as good lithium ion conductivity and mobility through the insulator layer.  
Conclusion                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725